Name: Commission Regulation (EEC) No 3094/81 of 29 October 1981 amending Regulation (EEC) No 1982/81 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 81 Official Journal of the Eurbpean Communities No L 310/ 19 COMMISSION REGULATION (EEC) No 3094/81 of 29 October 1981 amending Regulation (EEC) No 1982/81 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1980/81 wine-growing year time limit for submitting applications for aid should also be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Article 10 (2) thereof, Whereas Article 2 of Commission Regulation (EEC) No 1982/81 ( 3 ) fixes the dates for the period of re-storage of wine , the time limit for submitting appli ­ cations for aid and the time limit for submitting supporting documents ; Whereas, as a result of certain difficulties in respect of availability of transport in some Community regions, it has not been possible to re-store certain table wines covered by Regulation (EEC) No 1982/ 81 within the time limit laid down ; whereas , in order to ensure that the measure is fully carried out, the said time limit should be extended by two weeks and, therefore, the The dates ' 15 October 1981 and ' 14 October 1981 ' in the third and fourth indents of Article 2 of Regulation (EEC) No 1982/ 81 are hereby replaced by '30 October 1981 ' and '29 October 1981 ' respectively. Article 2 This Regulation shall enter into force on the day followings its publication in the Official Journal of the European Communities. It shall apply with effect from 14 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . . O OJ No L 360 31 . 12 . 1980 , p . 18 . P ) OJ No L 193 , 16 . 7 . 1981 , p . 19 .